                                                                                                     F!;_~7
                                                                                          CLERK. U S '`;~ --,~~,- ~.,,~ ,.
                                                                                                       -- _. _ ~._;


                                                                                               .~. 3 2019
                                                                                                                i~
                                                                                     ~..~ Frvlr~a~~isrK;,y_uFCA
                                                                                         ~~            "
                                                                                                         ~~
                                                                                                        ~-
                                                                                                        4~_        ._.
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NUMBER
    UV1 11~L J1h1~J VT t11V1L~,~ll
                                 rytl~
                                                                                !9-~o~SM
                                                     PLAINTIFFS)
                                     V.
                                                                        ORDER FOR CONTRIBUTION TOWARDS
    ~S`~cn9 ~/ Davia~ ,Lien                       DEFENDANT(S).
                                                                                ATTORNEY'S FEES
                                                                                 18 USC §3006A(~

     On     7~~,3/0~~9                    defendant ~                   ~4lJ~l~ ~/m
       submitted a financial affidavit in support ofdefenda is request for appointment ofcounsel without payment of
       fees. After review ofthe affidavit,the court finds that the defendant has the present ability to make a contribution
       towards his/her attorney's fees.
     ❑ did not submit a financial affidavit, but appeared without counsel.

     Subject to this order of contribution, the Court hereby appoints      C'~l~ , h
as counsel for the defendant
    ❑ until further notice.
  , ~ for these proceedings only.

     The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
     ❑ A total sum of$
        D due not later than
        ❑ due in monthly pa}nnents of$                                    beginning

     ❑ Monthly payments of$                                             to commence on
       and to continue until final disposition of this case.

    ~] Other         ~AG~V(.S                                      Or     `1.tS ng,XiT

    All cashier's checks and/or money orders must be made payable to: CLERK,U.S.DISTRICT COURT and mailed to:
United States District Court, Central District of California, 312 N. Spring Street, Room G-8, Los Angeles, California 90012,
Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money order.

    This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based upon
his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon reconsideration bythe
Court.


    Dated                                                    United States -                  /Magistrate Judge
cc: Clerk's Office, Fisca!Sectio~i
    CJA
    FPD
    PSA


CR-26(07/05)                              ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
